DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 6, 2022 has been entered. 

Response to Arguments
Applicant’s arguments, see pages 10 and 11 of the Remarks, filed December 6, 2021, with respect to 35 U.S.C. §103 have been fully considered and are persuasive.  The rejections of claims 1-3 and 10-12 have been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

The prior art of record fails to disclose or render obvious at least the following claim elements:
as recited in claim 1 and similarly recited in claim 10, receives uplink data from the remote unit after sending the handover command, wherein the uplink data comprises both in-sequence uplink data units and out-of-sequence uplink data units;
receives a radio link control (“RLC”) status report message from the remote unit;
forwards contents of the RLC status report message to the target base unit;
forwards the in-sequence uplink data units and the out-of-sequence uplink data units to the target base unit; and
sends an end marker to the target base unit in response to completing the forwarding of the in-sequence uplink data units and the out-of-sequence uplink data units; and

as recited in claim 19, transmits uplink data to the source base unit in response to the condition for handover not being met; and
receives an uplink status report from the target base unit in response to connecting to the target base unit, the uplink status report identifying uplink data successfully received at the source base unit prior to the apparatus connecting to the target base unit.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pawaris Sinkantarakorn whose telephone number is (571)270-1424. The examiner can normally be reached Monday-Friday 10:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        03/11/2022